Per Curiam.
Plaintiff brought this action to quiet title to certain lots in the city of Spokane. The defendant had theretofore obtained an execution against the husband of plaintiff and had caused the property to be sold and bought it in at sheriff’s sale. He answered in this cause, alleging that the property had been conveyed by the husband of plaintiff and by her to plaintiff’s father, without consideration and in fraud of the husband’s creditors, and that the father had thereafter reconveyed the property to plaintiff.
The case presents no more than a question of fact. We have read the récord, and being mindful of the rule that fraud is never presumed but is to be proved by clear and convincing *680testimony, we are not prepared to say that the findings of the trial judge are not sustained by a clear preponderance of the evidence. The principles of law being elementary, a recital of the facts would serve no purpose.
Affirmed.